PER CURIAM:
Benjamin H. LaNeave seeks to appeal the district court’s order adopting the re*232port and recommendation of the magistrate judge and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See LaNeave v. United States, No. 3:05-cv-00329-REP (E.D. Va. June 15, 2006). Additionally, we deny as unnecessary LaNeave’s request to file a formal brief and appendix in this case.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


We intend and discern no prejudice to LaNeave by denying his motion. We have fully considered the "formal” brief he tendered to the Clerk, but have construed it as his informal brief. Further, because the district court transmitted its complete record to this court for our use on appeal, our consideration of LaNeave’s proposed appendix is unnecessary.